Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US5515283A1), and further in view of Yamagishi (US20130076766A1).
Regarding claim 1, Desai teaches;
A system (taught as a vehicle navigation system, Fig 1 element 10) for identifying one or more ramp links associated with a road in a region (taught as identifying access ramps from road segments, abstract), the system comprising: 
a memory configured to store computer executable instructions (taught as a memory, Fig 1 element 28, column 3 lines 59-61); and 
one or more processors configured to execute the instructions to (taught as a CPU, Fig 1 element 24, column 3 lines 57-59): 
obtain map data of the region (taught as using data stored in the map data base, column 4 lines 14-15), wherein the map data comprises link data of a plurality of links in the region (taught as the map data including road segments, column 4 lines 6-10); 
determine a plurality of link pairs [interpreted to be multiple road segments], corresponding to the road, from among the plurality of links (taught as examining the road segment list and constructing ramp data, column 7 lines 15-22, for example, segments 80 and 82 in Fig 4), based on the map data of the region (taught as the highway segment list, column 7 line 15, which is compiled from map data, column 4 lines 36-39), 
wherein the plurality of link pairs satisfies at least a link start criterion wherein each link of the plurality of link pairs comprises a common link start (taught as detecting segments that connect to each other, column 5 lines 11-14), and 
wherein the plurality of link pairs comprise a threshold value for an absolute upstream heading difference, with the absolute upstream heading difference comprising an angle between an upstream vector of each link of the plurality of link pairs (taught as an angle threshold between road segments in the exploration of map segments, column 6 lines 23-29, and exemplified in Fig 4);
determine one or more attributes of each link of the obtained plurality of link pairs (taught as sorting road segments according to the highway and direction, Fig 2 step 52, column 5 lines 47-49); 
generate ramp link data (taught as creating an access ramp database, column 4 lines 22-25) of the one or more ramp links associated with the road, based on the one or more attributes of each link of the plurality of link pairs (taught as identifying, based on direction and position, access ramps from the segments, column 7 lines 15-20).
While Desai does not explicitly teach sorting the road segments based on a threshold difference, Desai does teach sorting the road segments based on the determined position and direction of the road segments as cited above. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a threshold requirement in determining road segment classification in order to prevent potential false associations or false positives. For example, GPS has a level of uncertainty in the position or heading, and setting a threshold that does not accommodate the level of uncertainty could lead to a systemic incorrect classification based on sensor variation.
 However, Desai does not explicitly teach;
update the map data of the region in near real-time, based on the generated ramp link data of the road.
Yamagishi teaches; update the map data of the region in near real-time, based on the generated ramp link data of the road (taught as distributing information on differences in map data items in real time, paragraph 0093).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the map data as taught by Yamagishi in the system taught by Desai in order to improve the map database. Yamagishi teaches that, as road situations vary daily, map data generated in the past may differ from actual road situations (paragraph 0006), so updating the map with the most up to date information is important for navigation. 

Regarding claim 2, Desai as modified by Yamagishi teaches;
The system of claim 1 (see claim 1 rejection). Desai further teaches; the plurality of link pairs further satisfy a heading criterion(taught as sorting [pairing or associating] road segments according to the highway and direction, Fig 2 step 52, column 5 lines 47-49), or an uplink criterion (taught as filtering out highway segments [where highway segments are different from ramp entrance/exit segments], such as by using speed limit thresholds, column 4 lines 43-44).

Regarding claim 3, Desai as modified by Yamagishi teaches;
The system of claim 1 (see claim 1 rejection). Desai further teaches; wherein the link data comprises a link start and a link end of each of the plurality of links (taught as identifying road segments, where each segment has a start and an end defined by the highway, column 2 lines 28-29), wherein to obtain the plurality of link pairs, the one or more processors are further configured to extract a plurality of subject link pairs from the plurality of links (taught as sorting the road segments between highways and access ramps [the subject/candidate segments], Fig 2 step 50), based on the link start criterion, and 
wherein the link start criterion comprises a first condition that a link start of each link of a respective one of the plurality of subject link pairs is the same (taught as identifying and sorting segments with connections and headings by identifying them as entrance ramp segments, column 5 lines 11-14, or exit ramp segments, column 5 lines 31-34).  

Regarding claim 4, Desai as modified by Yamagishi teaches;
The system of claim 3 (see claim 3 rejection). Desai further teaches; wherein the link data further comprises upstream [interpreted to indicate the heading of the start location of the link, as recited in paragraph 0031 of the specification] heading data (taught as determining the heading [direction and position] of the road segments, Fig 2 step 52) and downstream [interpreted to indicate the heading of the end location of the link, as recited in paragraph 0032 of the specification] heading data (taught as determining the heading of the road segments, Fig 2 step 52) of each of the plurality of links, wherein to obtain the plurality of link pairs, the one or more processors are further configured to extract the plurality of subject link pairs from the plurality of links (taught as sorting the road segments between highways and access ramps [the subject/candidate segments], Fig 2 step 50), based on the heading criterion (taught as sorting based on the direction and position of the road segment, Fig 2 step 54).

Regarding claim 7, Desai as modified by Yamagishi teaches;
The system of claim 1 (see claim 1 rejection). Desai further teaches; wherein each of the plurality of link pairs comprises a first link and a second link (taught as multiple road segments in the map data, column 4 lines 6-10, for example road segments 80 and 82 in Fig 4), wherein the one or more attributes of each link of the obtained plurality of link pairs comprise one or more of map speed limit (taught as the map data of the road segments including road speed limits, column 4 line 13), lane count (taught as the map data including road characteristics including dividers [which separates the road into lanes] and shape, column 4 lines 11-13), or upstream heading (taught as determining the heading [direction and position] of the road segments, Fig 2 step 52) of each of the first link and the second link (taught as the map data of the road segments further comprising characteristics, column 4 lines 6-13), and 
wherein the one or more processors are further configured to determine at least one ramp link for the road from among the first link and the second link, based on a ramp link extraction criteria (taught as identifying and sorting segments with connections by identifying them as entrance ramp segments, column 5 lines 11-14, or exit ramp segments, column 5 lines 31-34, and filtering out highway segments based on speed limits, column 4 lines 43-44).  

Regarding claims 9-12, 15, 17-19, it has been determined that no further limitations exist apart from those previously addressed in claims 1-4 and 7. Therefore, claims 9-12 are rejected under the same rationale as claims 1-4 respectively, and claims 15 is rejected under the same rationale as claims 7 respectively, claim 17-18 are rejected under the same rationale as claims 1-2, and claim 19 is rejected under the same rationale as claim 7 respectively.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US5515283A1) as modified by Yamagishi (US20130076766A1), and further in view of Koponen (US20190186927A1).
Regarding claim 5, Desai as modified by Yamagishi teaches;
The system of claim 4 (see claim 4 rejection). Desai further teaches; wherein the link data further comprises road classifier data (taught as the map data including highway names and road characteristics, column 4 lines 11-12), map speed limit (taught as the map data including road speed limits, column 4 line 13), and 
wherein to obtain the plurality of link pairs, the one or more processors are further configured to filter the plurality of subject link pairs, based on the uplink criterion (taught as filtering out highway segments by using speed limit thresholds, column 4 lines 43-44).  
However, Desai does not explicitly teach; and lane count of each of the plurality of links.
Koponen teaches; and lane count of each of the plurality of links (taught as node map data including the number of lanes, paragraph 0003).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the map data classification include the number of lanes as taught by Koponen in the invention taught by Desai in order to improve the navigation and classification. For example, Koponen teaches that including the number of lanes enables the navigation to prevent missing turns where distance travelled is increased (paragraph 0216).

Regarding claim 6, Desai as modified by Yamagishi teaches;
The system of claim 5 (see claim 5 rejection). Desai further teaches; wherein to filter the extracted plurality of subject link pairs, the one or more processors are further configured to determine, for each of the plurality of subject link pairs (taught as sorting the road segments between highways and access ramps, Fig 2 step 50), an uplink from among the plurality of links, wherein a link end of the uplink is the same as a link start of each link of the respective one of the plurality of subject link pairs (taught as sorting the road segments based on a position and direction, Fig 2 step 54, exemplified where the northernmost segment of 101 Southbound is the same as the first segment listed, and subsequently lists the next segments, column 6 lines 47-50), and 
wherein the uplink criterion comprises one or more of: 
a third condition that a road classifier of the uplink corresponds to a high speed road [interpreted to mean a road with a higher than threshold speed limit] (taught as filtering out highway segments by using speed limit thresholds, column 4 lines 43-44), or 
a fourth condition that a map speed limit of the uplink is greater than or equal to a threshold speed limit value (taught as filtering out highway segments by using speed limit thresholds, column 4 lines 43-44).  

Regarding claims 13-14, it has been determined that no further limitations exist apart from those previously addressed in claims 5-6. Therefore, claims 13-14 are rejected under the same rationale as claims 5-6 respectively.

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US5515283A1) as modified by Yamagishi (US20130076766A1), and further in view of Onozawa (US20160307445A1).
Regarding claim 8, Desai as modified by Yamagishi teaches;
The system of claim 7 (see claim 7 rejection). However, Desai does not explicitly teach; wherein the ramp link extraction criteria comprises one or more of:  23Attorney Docket No.: P9204US00Patent 
a first condition that a link with the least lane count among the first link and second link is the ramp link; or
a second condition that a link with least map speed limit among the first link and second link is the ramp link.
Onozawa teaches; a second condition that a link with least map speed limit among the first link and second link is the ramp link (taught as detecting a road segment and determining a type based on a speed, based on a comparison with a different road segment, paragraph 0036).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a speed determination sort as taught by Onozawa in the system taught by Desai in order to improve road segment classification.

Regarding claims 16 and 20, it has been determined that no further limitations exist apart from those previously addressed in claim 8. Therefore, claims 16 and 20 are rejected under the same rationale as claim 8.

Response to Arguments
Applicant argues on page 14 of the remarks that Desai does not teach the amended “determining a plurality of link pairs, corresponding to the road, from among the plurality of links, based on at least a link start criterion wherein each link of the plurality of link pairs comprises a common link start”.
While Desai does not explicitly use a "link pair" language, Desai teaches selecting multiple road segments (column 4 lines 6-10 and lines 36-40). Choosing multiple road segments [which correspond to links] for consideration is equivalent to the claimed link pair, and thus Desai does teach the claimed language. 

Applicant argues on pages 15-16 that Desai is silent regarding link pairs comprising a threshold value for an absolute upstream heading difference, with the absolute upstream heading difference comprising an angle between an upstream vector of each link of the plurality of link pairs. The examiner respectfully disagrees. Desai teaches a condition in the exploration of map segments by an angle threshold, such as 45 degrees, as shown in Fig 4 (column 6 lines 23-29).

Applicant argues on page 16 of the remarks that because the independent claims are allowable, the dependent claims are also allowable. In light of the above rejections, this argument is rendered moot.





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                    

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662